Name: Council Regulation (EC) No 23/97 of 20 December 1996 on statistics on the level and structure of labour costs
 Type: Regulation
 Subject Matter: economic analysis;  economic structure;  accounting
 Date Published: nan

 10.1.1997 EN Official Journal of the European Communities L 6/1 COUNCIL REGULATION (EC) No 23/97 of 20 December 1996 on statistics on the level and structure of labour costs THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 213 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas, in order to carry out the tasks entrusted to it, the Commission must be kept informed of the level, trend and structure of employers' labour costs and employees' earnings in the Member States; Whereas the development of the Community and the operation of the single market increase the need for comparable data on the level, trend and structure of emloyers' labour costs and employees' earnings, particularly as a means of analysing growth, competitiveness, employment, the progress of economic and social cohesion and for establishing reliable comparisons between the Member States and the regions of the Community; Whereas the best method of assessing the situation as regards the level, trend and structure of employers' labour costs and employees' earnings is to produce specific statistics on labour costs, as was most recently done in 1993 pursuant to Council Regulation (EEC) No 3949/92 of 21 December 1992 relating to the organization of a survey of labour costs in industry and the services sector (1) referring to accounting data of 1992; Whereas, because of the variations in the position and composition of expenditure by enterprises on wages and related employers' contributions, new Community statistics need to be produced based on accounting data for 1996 in order to bring up to date the results of the previous survey; Whereas, pursuant to Regulation (EC) No 2223/96 (2) the European system of national and regional accounts in the European Community (ESA-95) is the term of reference for standards, definitions and accounting practices in the Member States in order to meet the Community needs; whereas this necessitates the establishment of complete, reliable and comparable statistical sources at national and regional level; whereas the levels of breakdown to be applied to the variables are limited to what is necessary to ensure comparability with previous surveys and compatibility with national accounts requirements; Whereas the statistical information available in each Member State does not provide a valid basis for comparisons, in particular because of the differences between laws, regulations and administrative practices of the Member States; whereas Community statistics must therefore be produced and the results processed on the basis of common definitions and harmonized methodologies; Whereas, in accordance with the principle of subsidiarity, the creation of common statistical standards enabling harmonized information to be produced is a proposed action the objectives of which can, by reason of its scale or effects be better achieved by the Community; whereas these standards will be implemented in each Member State on the authority of the agencies and institutions appointed to compile official statistics; Whereas, pursuant to Council Decision No 93/464/EEC of 22 July 1993 on the framework programme for priority actions in the field of statistical information 1993 to 1997 (3), the production of Community statistics on labour costs is one of the priority actions of the statistical programme 1993 to 1997; Whereas it may be acceptable for the countries which have administrative sources or other appropriate statistical sources to use these or perhaps link them up with a simplified questionnaire if this method is compatible with the definitions and methods approved and corresponds to the whole set of variables required; Whereas it is necessary to simplify the administrative procedures for enterprises, particularly smaller and medium-sized enterprises, including the promotion of new technologies for data collection and compilation; whereas it may still be necessary to collect directly from enterprises the data necessary to compile labour cost statistics, using methods that are exhaustive, reliable and up to date, without giving rise for the parties concerned, in particular for small and medium-sized enterprises, to a burden out of proportion to the results which the users of the said statistics can reasonably expect; Whereas it seems appropriate to make provisions for exceptions for certain Member States, in order to take account of particular technical difficulties encountered by such States on the collection of certain types of information, provided that the quality of the statistical information is not affected; Whereas the Committee on the Statistical Programmes of the European Communities established by Decision 89/382/EEC, Euratom (4), consulted by the Commission in accordance with Article 3 of the aforesaid Decision, has declared itself in favour of the present proposal, HAS ADOPTED THIS REGULATION: Article 1 General provisions The Member States and the Commission, within their respective fields of competencies, shall produce Community statistics on the level and structure of employers' labour costs in the area of economic activities defined in Article 3. Article 2 Reference period The statistics shall be produced on the basis of statistical information for the financial year of 1996, subject to the special provisions mentioned in the Annex to this Regulation. Article 3 Scope The statistics shall cover all economic activities defined in sections C (Mining and quarrying), D (Manufacturing), E (Electricity, gas and water supply), F (Construction), G (Wholesale and retail trade; repair of motor vehicles, motorcycles and personal and household goods), H (Hotels and restaurants), group 63.3 (Activities of travel agencies and tour operators; tourist assistance activities not elsewhere covered) of section I (Transport, storage and communications), divisions 65 (Financial intermediation, except insurance and pension funding) and 66 (Insurance and pension funding, except compulsory social security) of section J (Financial intermediation) and section K (Real estate, renting and business activities) of the general industrial classification of economic activities in the European Community, hereinafter referred to as NACE Rev. 1 established by Council Regulation (EEC) No 3037/90 of 9 October 1990 on the statistical classification of economic activities in the European Community (5), subject to the special provisions mentioned in the Annex to this Regulation. Article 4 Information requirements The compilation of statistics on labour costs shall be based on any of the statistical units defined in Council Regulation (EEC) No 696/93 of 15 March 1993 on the statistical units for the observation and analysis of the production system in the Community (6) and shall provide information referring to local units classified by their own principal activity, by region at least at level 1 of the nomenclature of territorial units for statistics (NUTS 1), established by the Commission and by size class in terms of employment of the enterprise on which the local units are dependent. Information is required only for enterprises with at least 10 persons occupied. Article 5 Information required Data shall be collected on: 1. total labour costs, including: compensation of employees; vocational training costs; other expenditure, taxes and subsidies directly related to labour costs; 2. the total staff employed and 3. working time, subject to the special provisions mentioned in the Annex to this Regulation. Article 6 Data collection 1. A survey shall be carried out through the appropriate statistical services of the Member States which shall draw up the appropriate methods for collecting the information. 2. Employers and other persons required to supply information shall reply to the questions truthfully, completely and within the time limits set. The Member States shall take appropriate measures to avoid any infringement of the obligation to supply the information referred to in Article 5. 3. The survey need not be carried out if the Member States have information from other appropriate sources or Member States are able to produce estimates of necessary data using statistical inference methods where some or all of the characteristics have not been observed for all the units for which the statistics are to be compiled. The information from other appropriate sources or the estimates of necessary data can only be used if they are at least equivalent to survey requirements as regards accuracy, quality and timeliness. 4. The burden on enterprises, particularly on small and medium-sized enterprises, and representativeness requirements according to Article 7 shall be taken into account by the Member States in their choice and combination of the sources and the use of estimates referred to in paragraph 3. 5. The Member States shall transmit to the Commission at its request all information, particularly concerning methodologies, needed for the application of this Regulation, and in particular, in cases where data are derived from administrative sources, all the information necessary for the evaluation of their reliability and comparability. Article 7 Representativeness The reliability and comparability on a high quality level shall be attained by the use of sample sizes allowing that the relative standard error for the variable hourly labour costs by division of NACE Rev. 1 does not exceed 3 %. Article 8 Processing of results The statistical services of the Member States shall process the replies to the questions referred to in Article 6 (2) or the information from other sources, as referred to in Article 6 (3), so as to obtain comparable results. Article 9 Transmission of results The results shall be transmitted within a period of 18 months from the end of the calendar year corresponding to the reference period, including confidential data, in accordance with Council Regulation (Euratom, EEC) No 1588/90 of 15 June 1990 on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities (7). Article 10 Arrangements for implementation The arrangements for implementing this Regulation, in particular:  definitions to be used,  the levels of breakdown to be applied to the variables,  guidelines on accuracy and the aspects of quality,  the appropriate forms of the transmitted variables and  the results to be transmitted shall be laid down in accordance with the procedure set out in Article 11. Article 11 Procedure The Commission shall be assisted by the Committee on the Statistical Programmes of the European Communities, hereinafter referred to as the Committee. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chairman shall not vote. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith. In that event:  the Commission shall defer application of the measures which it has decided for a period of three months from the date of communication.  the Council, acting by a qualified majority, may take a different decision within the time limit referred to in the previous indent. Article 12 Entry into force This Regulation shall enter into force on the 20th day after that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1996. For the Council The President S. BARRETT (1) OJ No L 404, 31. 12. 1992, p. 7. (2) OJ No L 310, 30. 11. 1996, p. 1. (3) OJ No L 219, 28. 8. 1993, p. 1. (4) OJ No L 181, 28. 6. 1989, p. 47. (5) OJ No L 293, 24. 10. 1990, p. 1. Regulation as amended by Regulation (EEC) No 761/93 (OJ No L 83, 3. 4. 1993, p. 1). (6) OJ No L 76, 30. 3. 1993, p. 1. Regulation as amended by the 1994 Act of Accession. (7) OJ No L 151, 15. 6. 1990, p. 1. ANNEX SPECIAL PROVISIONS I. Exceptions to the reference period (Article 2) For Sweden: the 1997 financial year on the condition of providing estimates for the 1996 reference year. II. Exceptions to the scope of the survey (Article 3) 1. For all the Member States: class 65.11. 2. For Germany: section K, group 63.3 of section I. 3. For Greece: section K. 4. For France and Portugal: division 73 of section K. 5. For Ireland: section H. 6. For Austria: sections F, G, H, class 63.3 of section I. III. More detailed information (Article 5) Member States may provide for the supply of more detailed information, notably by making a distinction between manual and non-manual workers or by covering units with fewer than 10 employees. In order to take account of the particular circumstances regarding the aggregation of the results at national level, provided that the quality of the statistical information is not affected, Germany may compile distinct statistics for the Federal Republic of Germany, including West Berlin, as constituted prior to 3 October 1990, and for the new LÃ ¤nder, including East Berlin. The provisions of Article 7 on representativeness shall be applied separately on each aggregate.